UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6605



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES BATSON, a/k/a Charles Taylor,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. James C. Fox, District Judge.
(CR-95-60-4, CA-97-214-4F)


Submitted:   October 12, 2000             Decided:   October 20, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Batson, Appellant Pro Se. Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Charles Batson appeals the district court’s order denying his

motion to reconsider, under Fed. R. Civ. P. 60(b)(6), the court’s

earlier denial of his 28 U.S.C.A. § 2255 (West Supp. 2000) motion.

We have reviewed the record and the district court’s opinion and

find no reversible error.      Accordingly, we deny a certificate of

appealability on dismiss on the reasoning of the district court.

See   United   States   v.   Batson,    Nos.   CR-95-60-4;   CA-97-214-4F

(E.D.N.C. Mar. 8, 2000).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                DISMISSED




                                    2